NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  VAN FLURY, et al., Plaintiffs/Appellants,

                                        v.

         DANIEL D. MACDONALD, et al., Defendants/Appellees.

                             No. 1 CA-CV 21-0177
                              FILED 12-7-2021


           Appeal from the Superior Court in Maricopa County
                          No. CV2020-056064
                   The Honorable Sara J. Agne, Judge

                                  AFFIRMED


                                   COUNSEL

Van Flury, Glendale
Plaintiff/Appellant

Jardine, Baker, Hickman & Houston PLLC, Phoenix
By Bradley R. Jardine
Counsel for Defendants/Appellees



                       MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Judge Maria Elena Cruz joined.
                  FLURY, et al. v. MACDONALD, et al.
                         Decision of the Court

B A I L E Y, Judge:

¶1           Van Flury appeals the superior court’s dismissal of his
defamation lawsuit against Daniel MacDonald and Sandra Hickman. For
the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           In December 2019, Hickman petitioned for an injunction
against harassment against Flury. She alleged Flury came into her store
several times and complained in a loud, incoherent manner that her
business signage obstructed the view of his nearby used car lot. She also
contended that he parked his used cars in spaces designated for her
business.

¶3           Flury filed suit against Hickman and her husband,
MacDonald, alleging Hickman “published in print, defamatory matter, in a
court affidavit filing directly pertaining to the plaintiff and plaintiff’s
business, Consolidated Motors.” The superior court granted with prejudice
Hickman and MacDonald’s motion to dismiss, concluding that the
statements in the injunction against harassment petition were absolutely
privileged.

¶4            We have jurisdiction over Flury’s timely appeal under Article
6, Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1) and 12-2101(A)(1).

                              DISCUSSION

¶5           Initially, MacDonald and Hickman question whether Flury, a
non-attorney, can pursue this appeal filed under the party name “Van
Flury, d/b/a Consolidated Motors,” because a non-attorney may not
represent a business entity. There is no record evidence that Consolidated
Motors is a legal entity, however. A “d/b/a” or “doing business as”
designation “is merely descriptive” and “does not create an entity distinct
from the person operating the business.” State v. Ivanhoe, 165 Ariz. 272, 274
(App. 1990) (citation omitted). Thus, despite the “d/b/a” designation,
Flury could properly file this appeal on behalf of himself and Consolidated
Motors.

I.    Dismissal of Defamation Claim

¶6           Flury argues the court erred in dismissing the defamation
claim based on a judicial proceedings privilege. We review a grant of a


                                     2
                   FLURY, et al. v. MACDONALD, et al.
                          Decision of the Court

motion to dismiss de novo. Coleman v. City of Mesa, 230 Ariz. 352, 355, ¶ 7
(2012).

¶7             An absolute privilege protects participants in judicial
proceedings from defamation claims. Green Acres Tr. v. London, 141 Ariz.
609, 613 (1984); see also Christakis v. Deitsch, 250 Ariz. 246, 250, ¶ 9 (App.
2020) (applying an absolute privilege to an injunction against harassment
petition). “The privilege protects judges, parties, lawyers, witnesses and
jurors,” notwithstanding “the speaker’s motive, purpose or reasonableness
in uttering a false statement.” Green Acres Tr., 141 Ariz. at 613. “Defamatory
statements contained in pleadings are absolutely privileged if they are
connected with or have any bearing on or are related to the subject of
inquiry.” Drummond v. Stahl, 127 Ariz. 122, 125 (App. 1980) (citations
omitted).

¶8           Flury’s defamation claim rested solely on the statements
included in Hickman’s injunction against harassment petition. Statements
contained in such filings are absolutely privileged and cannot support a
defamation claim. See Christakis, 250 Ariz. at 250, ¶ 9. Flury argues that
some of Hickman’s statements were extrajudicial and not privileged, see
Drummond, 127 Ariz. at 125, but he does not explain which statements. The
court properly dismissed the defamation claim.

¶9             Flury also argues the superior court, by considering the
attachments to the motion to dismiss, implicitly converted the motion into
one for summary judgment without permitting Flury to respond in kind.
But the court may consider any public record referenced in the complaint
without converting a Rule 12(b)(6), Ariz. R. Civ. P., motion into a summary
judgment motion. Coleman, 230 Ariz. at 356, ¶ 9. The superior court
properly considered the attached complaint, injunction against harassment
filing, hearing request, and court order without converting the motion. See
id.

II.    Attorneys’ Fees and Costs

¶10           We award MacDonald and Hickman reasonable attorneys’
fees and taxable costs upon compliance with Rule 21, ARCAP. The superior
court dismissed Flury’s defamation claim because the purportedly
defamatory statements were absolutely privileged. On appeal, Flury did
not present any legal authority for his argument that the absolute privilege
does not apply. MacDonald and Hickman have met their burden of
showing that the appeal was groundless and not made in good faith. See
A.R.S. § 12-349(A)(1), (F).



                                      3
          FLURY, et al. v. MACDONALD, et al.
                 Decision of the Court

                      CONCLUSION

¶11   For the reasons stated above, we affirm.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                                4